DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to them amendment filed August 22, 2022. As directed by the amendment: Claims 1 and 2 have been amended. Claims 3 and 4 are newly added. Claims 1-4 are presently pending in this application.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, ll. 9-10, the phrase “advancing the implant between the alignment members and between the upper and lower endplates so that the implant is urged into the intervertebral space” is confusing because it appears the whole assembly is considered an implant and a part of the implant is advanced between the alignment members and between the upper and lower endplates. Amendment and clarification are required.
Claim 1 recites the limitation "the subject" in the last line. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is rejected on being dependent to a rejected base claim.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kirwan et al. (US 8,460,388), herein referred to as Kirwan.
Regarding claim 1, Kirwan discloses a method of inserting an implant (24) within an intervertebral space (figure 21) defined between an upper vertebral member (26) and a lower vertebral member (28), the method comprising: positioning an upper endplate (see figure 9 below) and a lower endplate (see figure 9 below) within the intervertebral space (figure 21), securing an alignment member (elements 100, 104) of a guiding assembly (56) to each of the upper endplate (see figure 9 below) and the lower endplate (see figure 9 below), wherein the alignment members (elements 100, 104) are configured to (i.e. capable of) extend from the endplates (figures 9-11) to an anatomical location away from the endplates (figures 9-11), advancing the implant (24) between the alignment members (elements 100, 104) (figures 9-11) and between the upper and lower endplates (see figure 9 below) so that the implant (24) is urged into the intervertebral space (col. 6, ll. 36-39 and figure 21), releasing the alignment members (elements 100, 104) from the upper and lower endplates when the implant (24) has been secured between the endplates (col. 6, ll. 40-44) and removing the alignment members from the subject (col. 6, ll. 40-44).

    PNG
    media_image1.png
    541
    767
    media_image1.png
    Greyscale

Regarding claim 2, Kirwan discloses a spinal fusion system (figures 9-11) comprising: an endplate system (20) configured for (i.e. capable of) placement within an intervertebral space of a subject (figure 21), wherein the endplate system (20) comprises an upper endplate (see figure 9 above) and a lower endplate (see figure 9 above), the intervertebral space (figure 21) located between an upper vertebral member  (26) and a lower vertebral member (28) of the subject (figure 21), an implant (24) configured to (i.e. capable of) be advanced and positioned between the upper endplate (see figure 9 above) and the lower endplate (see figure 9 above) to secure the implant (24) within the intervertebral space (figure 21), and a guiding assembly (56), the guiding assembly (56) comprising an upper alignment member (elements 100, 104) (see figure 11 below) and a lower alignment member (elements 100, 104) (see figure 11 below), wherein the upper alignment member (elements 100, 104) (see figure 11 below) is configured to (i.e. capable of) releasably secure to the upper endplate (see figure 9 above), and wherein the lower alignment member (elements 100, 104) (see figure 11 below) is configured to (i.e. capable of) secure to the lower endplate (see figure 9 above), wherein the implant (24) is configured to (i.e. capable of) be advanced between the upper alignment member (figures 9-11) and the lower alignment member (figures 9-11) and between the upper endplate (figures 9-11) and the lower end plate (figures 9-11), wherein, when the implant (24) is advanced between the upper endplate (figures 9-11) and the lower endplate (figures 9-11), the upper endplate engages the upper vertebral member (26) (figure 21), and the lower endplate (figures 9-11) engages the lower vertebral member (28) (figure 21), wherein, upon advancement of the implant (24) between the upper and lower endplates (figures 9-11), the upper vertebral member (26) is distracted relative to the lower vertebral member (28) (figure 21), wherein the upper alignment member (elements 100, 104) (see figure 11 below) is configured to (i.e. capable of) be released from the upper endplate (col. 6, ll. 40-44) and wherein the lower alignment member (elements 100, 104) (see figure 11 below) is configured to (i.e. capable of) be released from the lower endplate once the implant has been secured between the upper and lower endplates (col. 6, ll. 40-44), and wherein the upper and lower alignment members are configured to (i.e. capable of) be removed from the subject once the implant (24) has been secured between the upper and lower end plates (col. 6, ll. 40-44).

    PNG
    media_image2.png
    522
    714
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirwan (US 8,460,388).
Regarding claim 3, Kirwan’s method discloses all the features/elements as claimed but lacks a detailed description on wherein releasing the alignment members from the upper and lower endplates occurs automatically.
However, it is known that broadly providing a mechanical or automatic means to replace manual activity, which has accomplished the same result, involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Kirwan’s method with wherein releasing the alignment members from the upper and lower endplates occurs automatically, since it is known that broadly providing a mechanical or automatic means to replace manual activity, which has accomplished the same result, involves only routine skill in the art.
Regarding claim 4, Kirwan’s system discloses all the features/elements as claimed but lacks a detailed description on wherein the alignment members are configured to be released from the upper and lower endplates occurs automatically.
However, it is known that broadly providing a mechanical or automatic means to replace manual activity, which has accomplished the same result, involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Kirwan’s system with wherein the alignment members are configured to be released from the upper and lower endplates occurs automatically, since it is known that broadly providing a mechanical or automatic means to replace manual activity, which has accomplished the same result, involves only routine skill in the art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,861,495. Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 1 of USP ‘495 discloses all the features/elements as the instant claim 1 such as an upper endplate, a lower endplate, an implant but lacks a guiding assembly. However, claim 4 of the USP clearly contemplates this feature.
Claims 2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 18 of U.S. Patent No. 9,861,495. Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 17 of USP ‘495 discloses all the features/elements as the instant claim 1 such as an upper plate, a lower plate, an implant but lacks a guiding assembly. However, claim 18 of the USP clearly contemplates this feature.
Claims 2 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,687,962. Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 1 of USP ‘962 discloses all the features/elements as the instant claim 1 such as an upper endplate, a lower endplate, an implant but lacks a guiding assembly. However, claim 2 of the USP clearly contemplates this feature.

Response to Arguments
Applicant's arguments filed August 22, 2022 have been fully considered. Applicant’s arguments on pages 4-5, under 35 U.S.C. 102(a)(1), of the Remarks with respect to the reference Vaccaro has been considered but are moot because the new ground of rejection does not rely on this reference in the current Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775